DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s amendments filed 02/28/2022 have been entered. Claims 1-5 are pending. Amendments to the claims have overcome the claim objections and claim interpretation previously set forth in the Non-Final Rejection mailed on 11/30/2021.
Applicant’s arguments with respect to rejections of claims 1 and 4 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	Applicant's arguments regarding the 35 U.S.C 101 rejections have been fully considered but they are not persuasive. Specifically, Applicant argues that it is not feasible for the human mind to generate a graphical user interface and then automatically send a control signal to a vehicle mounted device, which then controls whether the vehicle is authorized to accept a new passenger and the claimed features perform processes that are integrated with computer technology and are not feasible to be performed within the human mind (see pages 8-9 of Remarks). However, the steps of generating/displaying a graphical user interface and transmitting/sending a control signal is merely data gathering, which is considered insignificant extra-solution activities (MPEP 2106.05(g)). The claimed limitations that are identified as mental processes are steps of determining whether a profile information of a user satisfies matching requirements of another user and determining whether a user is allowed or prohibited to ride in the vehicle based on whether the profile information of the user satisfies matching requirements of another user. Furthermore, the amended claimed limitations recite a process or interactions between drivers and riders, which is a certain method of organizing human activity, specifically about obtaining a departure location, a destination, personal preferences or profile information, and vehicle information. A rejection of claims 1-5 under 35 U.S.C. 101 is fully laid out below.  
Applicant further argues that the claims provide an improvement to ride-share technologies by providing a computer-based process that links available vehicles that can perform ride sharing for specific users and therefore integrate the judicial exception into a practical application under Step 2A Prong Two. However, the server device, the terminal devices, and the vehicle-mounted device as claimed are recited at a high generality and are merely served as a means to automate the identified abstract idea. The specification does not provide the specifics and particulars of these technologies that distinguish them from being commonly well-known in the art. Paragraphs [0023], [0031], [0034], and [0040] do not provide specific information regarding the server device, the terminal devices, and the vehicle-mounted device other than reciting them to perform the abstract idea or regarding how these computing devices are not just general-purpose computers that are merely used to perform the abstract idea. Therefore, these computing devices do not integrate the judicial exception into a practical application or provide an inventive concept. 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites: 
	A ride-sharing partner matching method, the method comprising:
	[A].	inputting, using a first terminal device, a riding position of a first user, an alighting position of the first user, and a matching requirement of the first user; the matching requirement of the first user being changed upon input from the first user or according to riding and alighting positions of the first user; 
	[B].	transmitting, to a server device, the riding position of the first user, the alighting position of the first user, and the matching requirement of the first user;
	[C].	inputting, using a second terminal device, a riding position of a second user, an alighting position of the second user, and a matching requirement of the second user; 
	[D].	transmitting, to the server device, the riding position of the second user, the alighting position of the second user, and the matching requirement of the second user;
	[E].	acquiring, from the server device, position information of a plurality of vehicles used in a ride-sharing service;
	[F].	acquiring, from the server device, the riding and alighting positions of the second user;
	[G].	extracting, from the server device, a plurality of combinations of a vehicle of the plurality of vehicles and the second user based on the position information of each extracted vehicle, the riding position of the second user, and the alighting position of the second user; 
	[H].	acquiring, from the server device, for each extracted combination, when the first user is already in the extracted vehicle or the first user is going to ride in the extracted vehicle earlier than the second user, profile information of the second user and the matching requirement of the first user; 
	[I].	determining, by the server device, for each extracted combination, that the profile information of the second user satisfies the matching requirement of the first user;
	[J].	extracting, from the server device, information relating to each vehicle of the extracted plurality of combinations in which the profile information of the second user is determined to satisfy the matching requirement of the first user;
	[K].	transmitting the extracted information to the second terminal device; 
	[L].	displaying, on the second terminal device, a graphical user interface including the extracted information in an ascending order based on a time required to arrive at the riding position of the second user; and
	[M].	in response to receiving an input to the graphical user interface by the second user selecting one of the extracted vehicles from the displayed information, generating and transmitting, by the server device, a second user signal to a vehicle-mounted device of the selected vehicle prohibiting the selected vehicle from accepting an additional user that does not satisfy the matching requirement of the second user. 

Step 1: Statutory category – Yes
	Claim 1 recites a method. Hence, claim 1 is directed to one of the four statutory categories.
Step 2 Prong One: Judicial Exception – Yes – Metal Process and Certain Methods of Organizing Human Activity
	The Office submits that the foregoing highlighted limitations of steps [A]-[M] constitutes judicial exceptions in terms of “Certain Methods of Organizing Human Activity” because these steps recite managing personal behavior or relationship or interactions between people such as following rules or instructions. Under its broadest reasonable interpretation per the specification, other than using the computing devices (e.g., server device and terminal devices), the highlighted limitations of the steps [A]-[M] recite a process that is no different than a rider making a call to multiple drivers to request a ride including a departure location, a destination, and personal preferences of the rider for a ride, the multiple drivers telling the riders where their vehicles are currently located at, vehicle information, and where the vehicles are heading based on requested destinations of riders that are already in the vehicles, and the rider obtains information from the driver which vehicles are currently located closest to the rider and therefore would take the shortest time to arrive at the departure location of the rider. Any driver can also tell the rider that he/she cannot ride in the vehicle because his/her personal preferences don’t match with the personal preferences of the riders that are already in the vehicle. These are steps of interactions between people, and therefore, these steps are an abstract idea that are a certain method of organizing human activity. 
	The highlighted limitations of steps [I] and [L] further cover performance using mental processes. These limitations, as drafted, are a simple process, that under its broadest reasonable interpretation per the specification, covers perform of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. For example, the driver can mentally make a determination whether personal preferences of a rider requesting a ride matches personal preferences of a rider who is already in the vehicle and after obtaining vehicle information from the driver, the rider can mentally determine which vehicles are located closest to the current location of the rider and would take the shortest time to arrive at the current location of the rider. Therefore, these steps are directed to mental processes. 
Step 2A Prong Two: Practical Application – No
	Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that impose a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
	In the present case, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the highlighted portions continue to represent the “abstract idea”).
	Claim 1 recites additional limitations of steps [K]-[M]. These additional limitations are no more than mere data gathering by receiving, transmitting, and presenting/displaying data, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
	Claim 1 recites additional limitations of “a first terminal device”, “a second terminal device”, “a server device”, and “a vehicle-mounted terminal”. These limitations are recited at a high level of generality and merely automates the steps [A]-[M], therefore acting as a general-purpose computing devices to perform the abstract idea. These elements are claimed generically and operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitations are no more than mere instructions to apply the exception using generic computing devices. 
	As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computing devices. Mere instructions to apply an exception using generic computing devices cannot provide an inventive concept. The claim is not patent eligible. 
Step 2B – Inventive Concept – No
	As discussed with respect to Step 2A Prong Two, the additional elements int eh claim amount to no more than mere instructions to apply the exception using generic computing devices. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computing device cannot integrate a judicial exception into a practical application in Step 2A or provide an inventive concept in Step 2B.
	Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of  transmitting, generating, inputting and displaying were considered to be insignificant extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background herein does not provide any indication that the computing devices (e.g., server device, terminal devices, and vehicle-mounted terminal) are anything other than possible generic computing devices, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 

Claim 2 further recites steps of determining whether profile information of the first user satisfies the matching requirement of the second user, and extracting vehicle information when both profile information of the second user satisfies the matching requirement of the first user and the profile information of the first user satisfies the matching requirement of the second user. These steps cover performance using mental processes and certain methods of organizing human activity. For example, a driver can mentally make a determination whether personal preferences of a requested rider match personal preferences of a rider who is already in the vehicle, and tells the requested rider vehicle information once a determination is made that the personal preferences of the requested rider match the personal preferences of the rider in the vehicle and the personal preferences of the rider in the vehicle match the personal preferences of the requested rider. These steps are done, as recited generically in the claim, by a generic computer which does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 2 is ineligible. 

	Claims 3 and 5 further recite steps of generating and transmitting a signal from the server device to the vehicle-mounted device of the vehicle to allow an addition user when the profile information of the additional user satisfies the matching requirements of the first and second user. These steps cover performance using mental processes and certain methods of organizing human activity. For example, a driver can mentally make a determination whether personal preferences of a requested rider match personal preferences of riders who are already in the vehicle, and tells the requested rider that he/she is allowed to ride in the vehicle once a determination is made that the personal preferences of the requested rider match the personal preferences of the riders in the vehicle. These steps are done, as recited generically in the claim, by a generic computer which does not integrate the judicial exception into a practical application or provides an inventive concept. The steps of “generating and transmitting” are no more than mere data gathering by receiving, transmitting, and presenting/displaying data, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)) and thus does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claims 3 and 5 are ineligible.

	Claim 4 is rejected for similar analysis under claim 1. That is, other than generically reciting computing devices (e.g., a server comprising a memory and a processor, terminal devices, and a vehicle-mounted device), the claim recite steps of mental processes and certain methods of organizing human activity as identified in claim 1. The computing devices are recited at a high level of generality of merely automates the identified abstract ideas, which do not integrate the judicial exception into a practical application or provides an inventive concept. Furthermore, the steps of “generating, transmitting, and displaying” are no more than mere data gathering by receiving, transmitting, and presenting/displaying data, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)) and thus does not integrates the judicial exception into a practical application or provides an inventive concept. Accordingly, claim 4 is ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (WO 2018057036 A1), in view of Morioka (US 2019/0087875 A1).
a.	Regarding claim 1 and similarly cited claim 4, Carpenter teaches:
	A ride-sharing partner matching method (Abstract), the method comprising:
	inputting, using a first terminal device (Fig. 2, computing devices 222, 232, and 242), a riding position (Fig. 2, “starting points 226, 236, and 246”) of a first user ([0056], “Drivers 221, 231, and 241 can use input components (e.g., one or more of a keyboard, mouse, touch screen, etc.) at computing devices 222, 232, and 242 respectively to enter available rides 224, 234, and 244. As depicted, available ride 224 is going from starting point 226 to destination 227. Similarly, available ride 234 is going from starting point 236 to destination 237. Likewise, available ride 244 is going from starting point 246 to destination 247.”), an alighting position (Fig. 2, “destination 227, 237, and 247”) of the first user ([0056], “Drivers 221, 231, and 241 can use input components (e.g., one or more of a keyboard, mouse, touch screen, etc.) at computing devices 222, 232, and 242 respectively to enter available rides 224, 234, and 244. As depicted, available ride 224 is going from starting point 226 to destination 227. Similarly, available ride 234 is going from starting point 236 to destination 237. Likewise, available ride 244 is going from starting point 246 to destination 247.”), and a matching requirement of the first user ([0021], [0060], “Filter module 203 can access filtering criteria 238 for driver 231 and filtering criteria 248 for driver 241. Filter module 203 can filter social profile information 218 (and/or other types or profile information) using filtering criteria 238 to determine that driver 231 is not compatible to share a ride with rider 211. On the other hand, filter module 203 can filter social profile information 218 (and/or other types or profile information) using filtering criteria 248 to determine that driver 241 is compatible to share a ride with rider 211.”); the matching requirement of the first user being changed upon input from the first user ([0021], “Users (both drivers and riders) have the ability to filter their corresponding visual representation on a map. In one aspect, a user-interface for a map incudes filter buttons used to apply different filtering criteria. Filter criteria can be used to filter prospective drivers and/or riders by different profile information, such as, for example, primary interests, preference for a silent or social ride, etc.”);
	transmitting, to a server device (Fig. 2, “ride sharing system 201”), the riding position of the first user, the alighting position of the first user ([0056], “ride- sharing system 201 can receive available rides 224, 234, and 244 from computing devices 222, 232, and 242 respectively. Drivers 221, 231, and 241 can use input components (e.g., one or more of a keyboard, mouse, touch screen, etc.) at computing devices 222, 232, and 242 respectively to enter available rides 224, 234, and 244. As depicted, available ride 224 is going from starting point 226 to destination 227. Similarly, available ride 234 is going from starting point 236 to destination 237. Likewise, available ride 244 is going from starting point 246 to destination 247.”), and the matching requirement of the first user (Fig. 2 shows filtering criteria 238 and 248 are being transmitted to the filter module 203 of the ride-sharing system 201); 
	inputting, using a second terminal device (Fig. 2, “computing device 212”), a riding position of a second user, an alighting position of the second user (Fig. 2, [0054], “Rider 211 can use input components (e.g., one or more of a keyboard, mouse, touch screen, etc.) at computing device 212 to enter rider request 214. As depicted, ride request 214 is requesting a ride from starting point 216 to destination 217.”), and a matching requirement of the second user ([0021], [0060], “Filter module 203 can access filtering criteria 238 for driver 231 and filtering criteria 248 for driver 241. Filter module 203 can filter social profile information 218 (and/or other types or profile information) using filtering criteria 238 to determine that driver 231 is not compatible to share a ride with rider 211. On the other hand, filter module 203 can filter social profile information 218 (and/or other types or profile information) using filtering criteria 248 to determine that driver 241 is compatible to share a ride with rider 211.”); 
	transmitting, to the server device, the riding position of the second user, the alighting position of the second user (Fig. 2, [0054], “ride-sharing system 201 can receive ride request 214 from computing device 212. Rider 211 can use input components (e.g., one or more of a keyboard, mouse, touch screen, etc.) at computing device 212 to enter rider request 214. As depicted, ride request 214 is requesting a ride from starting point 216 to destination 217.”), and the matching requirement of the second user ([0055], “ride-sharing system 201 can access social profile information 218 for rider 211. Ride- sharing system 201 can also access other types of profile information for rider 211 such as, for example, status, temperament, traits, etc. for rider 211.”); 
	acquiring, from the server device, position information of a plurality of vehicles used in a ride-sharing service ([0017], “On the other hand, if the user selects rider (to indicate that the user wants to be a rider), a map populates on the screen with visual representations (e.g., dots) of individual drivers that satisfy the various criteria. In one aspect, the map is a street map with the locations of other users (drivers and/or riders) indicated on the street map.”);
	acquiring, from the server device, the riding and alighting positions of the second user (Fig. 2, [0054], “ride-sharing system 201 can receive ride request 214 from computing device 212. Rider 211 can use input components (e.g., one or more of a keyboard, mouse, touch screen, etc.) at computing device 212 to enter rider request 214. As depicted, ride request 214 is requesting a ride from starting point 216 to destination 217.”); 
	extracting, from the server device, a plurality of combinations of a vehicle of the plurality of vehicles and the second user based on the position information of each extracted vehicle (Fig. 2, “starting points 226, 236, and 246 and destinations 227, 237 and 247 of drivers 221, 231, and 241’ vehicles”), the riding position of the second user (Fig. 2, “starting point 216 of rider 211”), and the alighting position of the second user (Fig. 2, “destination 217 of rider 211”) ([0045], [0057], “Matching module 202 can compare starting point 216 to starting points 226, 236, and 246 and can compare destination 217 to destinations 227, 237, and 247. From the comparisons, based on starting point 236 and destination 237, matching module 202 can determine that driver 231 is to travel within a predetermined distance of starting point 216 and to within a further predetermined distance of destination 217. Similarly, from the comparisons, based on starting point 246 and destination 247, matching module 202 can determine that driver 241 is also to travel within a predetermined distance of starting point 216 and to within a further predetermined distance of destination 217.”);
	acquiring, from the server device, for each extracted combination, when the first user is already in the extracted vehicle or the first user is going to ride in the extracted vehicle earlier than the second user, profile information of the second user ([0050], “When a new rider accepts a ride invitation, ride-sharing system 201 can send map updates to existing riders of the ride…The map update can also include a user-interface component for selecting (e.g, social and/or other) profile information for the new rider. As such, each rider can view profile information for all other users.”) and the matching requirement of the first user ([0019], “Users of the ride-sharing system are provided information about other vehicle occupants (e.g., the driver and any other riders)…This provided information can also include social settings, such as, for example, whether a driver or other riders are interested in talking or not. Thus, users can select a more social or a quieter atmosphere for a ride.”);
	determining, by the server device, for each extracted combination, that the profile information of the second user satisfies the matching requirement of the first user (Fig. 2, [0045], “As depicted, ride-sharing system 201 includes matching module 202, filter module 203, and map updater 204.”; [0046], “Filter module 203 is configured to receive match information from matching module 202. From the match information, filter module 203 can derive compatibility information for a subset of potentially matching users that are compatible to share a ride.”; [0060], “Filter module 203 can filter social profile information 218 (and/or other types or profile information) using filtering criteria 238 to determine that driver 231 is not compatible to share a ride with rider 211.”; [0061] Filter module 203 can derive compatibility information 206 indicating that driver 241 is compatible with rider 211.); 
	…
	in response to receiving an input to the graphical user interface by the second user selecting one of the extracted vehicles from the displayed information ([0031], “For each potential driver, the map can provide a user-interface control for accessing (e.g., social and/or other) profile information about the potential driver. If the rider likes a potential driver based on the current route plan and/or his/her profile information, the rider can make his/her final selection of the driver by clicking a further user-interface control (e.g., a ' Select this Driver' button).”), … prohibiting the selected vehicle from accepting an additional user that does not satisfy the matching requirement of the second user ([0019], “Users of the ride-sharing system are provided information about other vehicle occupants (e.g., the driver and any other riders). The provided information can include pickup and drop off locations for other riders and estimated pickup and drop off times for other riders. Thus, users have better control over who rides along with them, including choosing not to ride with other riders that could affect their time of arrival (ETA) to a destination point due to having to drop off other riders. This provided information can also include social settings, such as, for example, whether a driver or other riders are interested in talking or not.”; [0059], “Matching module 202 can also consider other combinations of geographic compatibility matching criteria and/or temporal compatibility matching criteria to identify driver 231 and driver 241 as possible drivers to handle ride request 214 and to eliminate driver 211 as a possible driver to handle ride request 214.”).  
	Carpenter fails to specifically teach extracting, from the server device, information relating to each vehicle of the extracted plurality of combinations in which the profile information of the second user is determined to satisfy the matching requirement of the first user; transmitting the extracted information to the second terminal device displaying, on the second terminal device, a graphic user interface including the extracted information in an ascending order based on a time required to arrive at the riding position of the second user; and generating and transmitting, by the server device, a second user signal to a vehicle-mounted device of a selected vehicle. 
	However, in the same field of endeavor, Morioka teaches extracting, from the server device, information relating to each vehicle of the extracted plurality of combinations in which the profile information of the second user is determined to satisfy the matching requirement of the first user ([0087], “In a case where the desired condition of the user includes the specification of various dedicated vehicles such as a women exclusive vehicle, the specification of a vehicle type, or the like, other than the departure place and/or the destination place, extraction of the dispatchable vehicle candidate is performed in consideration of such a desired condition.”; [0091], “Information of the vehicle extracted as the dispatchable vehicle candidate in step S4 and not determined to be the undispatchable vehicle in step S5 is transmitted to the user terminal 1 as dispatchable vehicle information (step S6). The information of the vehicle to be transmitted includes the vehicle number, the scheduled pickup time, the destination place scheduled arrival time, the evaluation information of another user who is a ridesharing candidate, the seat position of the user, and the like.”); 
transmitting the extracted information to the second terminal device ([0091], “Information of the vehicle extracted as the dispatchable vehicle candidate in step S4 and not determined to be the undispatchable vehicle in step S5 is transmitted to the user terminal 1 as dispatchable vehicle information (step S6).”); 
displaying, on the second terminal device, a graphic user interface including the extracted information in an ascending order based on a time required to arrive at the riding position of the second user ([0093], “In a case where there is a plurality of dispatchable vehicles, a list of the dispatchable vehicle information is displayed. The display order can be determined on the basis of various criteria such as the scheduled pickup time”).
	generating and transmitting, by the server device, a second user signal to a vehicle-mounted device of a selected vehicle updating status of the selected vehicle ([0097], “The vehicle status information updated in the server apparatus 3 is transmitted to the vehicle terminal 4 (step S14). The vehicle terminal 4 receives the updated vehicle status information (step S15).”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Carpenter, to extract and transmit information relating to a vehicle, display the extracted information in an ascending order based on a time required to arrive at the riding position of the user, and generating and transmitting to a vehicle-mounted device of the selected vehicle updating status of the selected vehicle, as taught by Morioka, wherein updating status of the selected vehicle comprises prohibiting the selected vehicle from accepting an additional user that does not satisfy the matching requirement of the existing user as taught in Carpenter. Such modification allows the prospective user to select the vehicle that takes a shortest time to arrive at the riding location and improves user satisfaction by not riding with other users with undesired matching requirements. 
	
	b. 	Regarding claim 2, Carpenter further teaches in the determining step, the server device also determines, for each extracted combination, that the profile information of the first user satisfies the matching requirement of the second user (Fig. 2, [0045], “As depicted, ride-sharing system 201 includes matching module 202, filter module 203, and map updater 204.”; [0046], “Filter module 203 is configured to receive match information from matching module 202. From the match information, filter module 203 can derive compatibility information for a subset of potentially matching users that are compatible to share a ride.”; [0060], “Filter module 203 can filter social profile information 218 (and/or other types or profile information) using filtering criteria 238 to determine that driver 231 is not compatible to share a ride with rider 211.”; [0061] Filter module 203 can derive compatibility information 206 indicating that driver 241 is compatible with rider 211.). 
	Carpenter fails to specifically teach the information relating to each vehicle of the extracted plurality of combinations is extracted when both the profile information of the user satisfies the matching requirement of the first user and the profile information of the first user satisfies the matching requirement of the second user. 
	However, Morioka teaches information relating to each vehicle of the extracted plurality of combinations is extracted when both the profile information of the user satisfies the matching requirement of the first user and the profile information of the first user satisfies the matching requirement of the second user ([0085]-[0088], [0091]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Carpenter to extract information relation to a vehicle of the extracted plurality of combinations when both the profile information of the user satisfies the matching requirement of the first user and the profile information of the first user satisfies the matching requirement of the second user, as taught by Morioka. Such modification improves user’s satisfaction level when riding in the selected vehicle. 

	c.	Regarding claim 3 and similarly cited claim 5, Carpenter further teaches wherein in response to acquiring profile information of an additional user satisfying the matching requirements of both the first user and the second user, allowing the selected vehicle to accept the additional user ([0019], “Users of the ride-sharing system are provided information about other vehicle occupants (e.g., the driver and any other riders). The provided information can include pickup and drop off locations for other riders and estimated pickup and drop off times for other riders. Thus, users have better control over who rides along with them, including choosing not to ride with other riders that could affect their time of arrival (ETA) to a destination point due to having to drop off other riders. This provided information can also include social settings, such as, for example, whether a driver or other riders are interested in talking or not.”; [0020], “In one aspect, a ride-sharing system accesses profile information for users. Profile information can be entered during a registration process with the ride-sharing system. Alternately or in combination, the ride-sharing system can access profile information from one or more networking sites for each user. Profile information can include social profile information as well as other types of profile information, such as, for example, status, temperament, traits, etc.”).
	Carpenter does not explicitly teach generating and transmitting, by the server device, an additional user signal to the vehicle-mounted device of the selected vehicle allowing the selected vehicle to accept the additional user. 
	However, Morioka teaches generating and transmitting, by the server device, an additional user signal to the vehicle-mounted device of the selected vehicle allowing the selected vehicle to accept the additional user ([0069], “The vehicle dispatch request transmission function has a function to transmit a vehicle dispatch request based on the vehicle dispatch request of the user received by the vehicle dispatch request reception function to the vehicle terminal 4 via the communication interface 34. Further, the vehicle dispatch request transmission function has a function to transmit the desired condition of the user including at least the departure place and/or the destination place of the user to the vehicle terminal 4 via the communication interface 34.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Carpenter to generate and transmit a signal to a vehicle-mounted device from a server device to allow the vehicle to accept an additional user, as taught by Morioka. Such modification eliminates a need for a driver of the vehicle to manually accept an additional user. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664